UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period for, 2010 Commission File No. 001-34793 LONGWEI PETROLEUM INVESTMENT HOLDING LIMITED (Name of registrant as specified in its charter) Colorado 84-1536518 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) No. 30 Guanghau Avenue, Wan Bailin District, Taiyuan City, Shanxi Province, China (Address of principal executive offices) (Zip Code) (617)699-6325 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x As of November 15, 2010, the registrant had 97,568,140 shares of its common stock issued and outstanding. TABLE OF CONTENTS PAGE PART I ITEM 1. Condensed Consolidated Financial Statements F-1 Condensed Consolidated Balance Sheet as of September 30, 2010 (Unaudited) and June 30, 2010 F-1 Unaudited Condensed Consolidated Statements of Operations and Other Comprehensive Income for the Three Months Ended September 30, 2010 and September 30, 2009 F-2 Unaudited Condensed Consolidated Statement of Cash Flows for the Three Months Ended September 30, 2010 and September 30, 2009 F-3 Notes to the Unaudited Condensed Consolidated Financial Statements F-4 ITEM 2. Management’s Discussion and Analysis or Plan of Operation 3 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 8 ITEM 4. Controls and Procedures 8 PART II ITEM 1. Legal Proceedings 8 ITEM 1A. Risk Factors 8 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 9 ITEM 3. Defaults Upon Senior Securities 9 ITEM 4. Removed and Reserved 9 ITEM 5. Other Information 9 ITEM 6 Exhibits 9 SIGNATURES 10 2 ITEM 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Longwei Petroleum Investment Holding Limited and Subsidiaries Condensed Consolidated Balance Sheets September 30, 2010 June 30, Assets (InThousands) Current Assets: (Unaudited) Cash $ $ Accounts Receivable, Net of Allowance for Doubtful Accounts of $0 in 2010 and $0 in 2009 Inventories Advances to Suppliers Total Current Assets Property Plant and Equipment, Net Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities: Accounts Payable $ $ Warrant Derivative Taxes Payable Total Current Liabilities Total Liabilities Stockholders' Equity: Preferred Stock, No Par Value, 100,000,000 Shares Authorized; 6,221,141 and 6,934,273 Issued and Outstanding as of September 30, 2010 and June 30, 2010 Common Stock, No Par Value; 500,000,000 Shares Authorized; 93,370,617 and 92,633,485 Issued and Outstanding as of September 30, 2010 and June 30, 2010 Deferred Stock Based Compensation ) ) Additional Paid-in Capital Retained Earnings Other Comprehensive Income Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes to these consolidated financial statements are an integral part of these balance sheets. F - 1 Longwei Petroleum Investment Holding Limited and Subsidiaries Unaudited Condensed Consolidated Statements of Operations and Other Comprehensive Income FortheThree Months Ended September 30, (InThousands,Except PerShareData) Net Sales $ $ Cost of Sales Gross Profit Operating Expenses Operating Income Derivative Income (Expense) ) ) Interest Income 3 5 Interest Expense - ) Income Before Income Tax Expense Income Tax Expense ) ) Net Income Foreign Currency Translation Adjustment Comprehensive Income $ $ Net Income $ $ Preferred Stock Dividends ) - Net Income Attributable to Common Shareholders $ $ Earnings per Common Share: Basic $ $ Diluted $ $ Weighted Average Common Shares Outstanding: Basic Diluted The accompanying notes to consolidated financial statements are an integral part of these statements. F - 2 Longwei Petroleum Investment Holding Limited and Subsidiaries Unaudited Condensed Consolidated Statements of Cash Flows FortheThree Months Ended September 30, (InThousands) Cash Flows From Operating Activities: Net Income $ $ Adjustments to Reconcile Net Income to Net Cash Provided by (Used in) Operating Activities: Depreciation and Amortization 77 Stock Based Compensation 25 Change in Warrant Derivative Liability (Increase) Decrease in Assets: Accounts Receivable ) ) Inventories ) ) Advances to Suppliers ) Increase(Decrease) in Liabilities: Accounts Payable ) ) Taxes Payable ) Other Current Liabilities - - Net Cash Provided By (Used in) Operating activities Cash Flows From Investing Activities: Purchase of Land and Buildings ) ) Net Cash Provided By (Used in) Investing Activities ) ) Cash Flows From Financing Activities: Repayment of Debt - - Proceeds from Preferred Stock Sale - - Proceeds from Common Stock Sale - 76 Proceeds from the Exercise of Warrants - - Payment of Dividends ) - Net Cash Provided By (Used in) Financing Activities ) 76 Effect of Exchange Rate Changes in Cash (Decrease) Increase in Cash Cash, Beginning of Period Cash, End of Period $ $ Supplemental Cash Flow Information: Cash Paid During the Period for Interest, Net of Amounts Capitalized $ - $ 76 Income Taxes $ $ Supplemental Schedule of Noncash Investing and Financing Activities: Conversion of Preferred Stock into Common Stock $ $ - The accompanying notes to consolidated financial statements are an integral part of these statements. F - 3 Longwei Petroleum Investment Holding Limited and Subsidiaries Footnotes to the Unaudited Condensed Consolidated Financial Statements For the Three Months Ended September 30, 2010 and 2009 NOTE 1 - NATURE OF BUSINESS Longwei Petroleum Investment Holding Limited (the “Company”) is an energy company engaged in the wholesale distribution of finished petroleum products in the People’s Republic of China (the “PRC”).The Company’s oil and gas operations consist of transporting, storage and selling finished petroleum products, entirely in the PRC.The Company purchases diesel, gasoline, fuel oil and solvents (the “Products”) from various petroleum refineries in the PRC. The Company’s headquarters are located in Taiyuan City, Shanxi Province (“Taiyuan”). The Company has a storage capacity for its Products of 120,000 metric tons located at its fuel depot storage facilities in Taiyuan and in Gujiao, Shanxi (“Gujiao”), 50,000 metric tons and 70,000 metric tons of capacity respectively at each location. The Gujiao facility was acquired in January of 2009 and commenced operations in January of 2010. The Company is 1 of 3 licensed intermediaries in Taiyuan and the sole licensed intermediary in Gujiao that operates its own large scale storage tanks. The Company has the necessary licenses to operate and sell Products not only in Shanxi but throughout the entire PRC. The Company seeks to earn profits by selling its Products at competitive prices with timely delivery to coal mining operations, power supply customers, large-scale gas stations and small, independent gas stations. The Company also earns revenue under an agency fee by acting as a purchasing agent for other intermediaries in Shanxi, and through limited sales of diesel and gasoline at two retail gas stations, each located at the Company’s facilities. The sales price and the cost basis of the Company’s products are largely dependent on regulations and price control measures instituted and controlled by the PRC government as well as the price of crude oil. The price of crude oil is subject to fluctuation due to a variety of factors, all of which are beyond the Company’s control. The Company was incorporated under the laws of the State of Colorado on March 17, 2000 as Tabatha II, Inc.On October 12, 2007, the Company changed its name to Longwei Petroleum Investment Holding Limited. Control by Principal Shareholders The Company’s directors, executive officers and their affiliates or related parties, own beneficially and in the aggregate, the majority of the voting power of the outstanding shares of the common stock of the Company. Accordingly, the directors, executive officers and their affiliates, if they voted their shares uniformly, would have the ability to control the approval of most corporate actions, including increasing the authorized capital stock of the Company and the dissolution, merger or sale of the Company's assets or business. NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES This summary of significant accounting policies of the Company is presented to assist in understanding the Company’s consolidated financial statements.The consolidated financial statements and notes are representations of the Company’s management, which is responsible for their integrity and objectivity. These accounting policies conform to generally accepted accounting principles and have been consistently applied in the preparation of the consolidated financial statements. In June 2009 the Financial Accounting Standards Board (“FASB”) established the Accounting Standards Codification ("Codification" or "ASC") as the source of authoritative accounting principles recognized by the FASB to be applied by nongovernmental entities in the preparation of financial statements in accordance with generally accepted accounting principles in the United States ("GAAP"). Rules and interpretive releases of the Securities and Exchange Commission ("SEC") issued under authority of federal securities laws are also sources of GAAP for SEC registrants. Existing GAAP was not intended to be changed as a result of the Codification, and accordingly the change did not impact our financial statements. The ASC does change the way the guidance is organized and presented.All accounting references have been updated and therefore, FASB references have been replaced with ASC references. The Company operates in two segments in accordance with accounting guidance FASB ASC Topic 280, Segment Reporting.Our Chief Executive Officer has been identified as the chief operating decision maker as defined by FASB ASC Topic 280. Principles of Consolidation The condensed consolidated financial statements, prepared in accordance with GAAP, include the assets, liabilities, revenues, expenses and cash flows of the Company and all of its subsidiaries. The accompanying consolidated financial statements reflect necessary adjustments not recorded in the books and records of the Company’s subsidiaries to present them in conformity with GAAP.Many of our estimates and assumptions involved in the application of GAAP may have a material impact on reported financial condition, and operation performance and on the comparability of such reported information over different reporting periods. All significant intercompany balances and transactions have been eliminated in consolidation. F - 4 Subsidiaries State and CountriesRegisteredIn Percentageof Ownership Longwei Petroleum Investment Holding Limited British Virgin Islands 100.00 % Taiyuan Yahua Energy Conversion Ltd. People’s Republic of China 100.00 % Taiyuan Longwei Economy & Trading Ltd. People’s Republic of China 100.00 % Shanxi Heitan Zhingyou Petrochemical Co., Ltd People’s Republic of China 100.00 %(a) (a) A total of 95% of the ownership units are held by the Company. The remaining 5% of the ownership units are held in trust by an individual who is also an employee of the Company. This ownership structure is organized as such due to PRC business ownership laws. Management’s Representation of Interim Financial Information The accompanying unaudited condensed consolidated financial statements have been prepared by the Company without audit pursuant to the rules and regulations of the SEC. Certain information and disclosures normally included in financial statements prepared in accordance with GAAP have been condensed or omitted as allowed by such rules and regulations, and management believes that the disclosures are adequate to make the information presented not misleading. These condensed consolidated financial statements include all of the adjustments, which in the opinion of management are necessary to a fair presentation of financial position and results of operations. All such adjustments are of a normal and recurring nature. Interim results are not necessarily indicative of results for a full year.These condensed consolidated financial statements should be read in conjunction with the audited financial statements at June 30, 2010 as filed in the Company Form 10-K filed with the SEC on September 28, 2010. Use of Estimates The preparation of financial statements, in conformity with GAAP, requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. We base these estimates on historical and anticipated results and trends and on various other assumptions that we believe are reasonable under the circumstances, including assumptions as to future events. These estimates form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. By their nature, estimates are subject to an inherent degree of uncertainty. Actual results may differ from management’s estimates.The current economic environment has increased the degree of uncertainty inherent in these estimates and assumptions. Foreign Currency Translation and Other Comprehensive Income The accounts of the Company’s PRC subsidiaries are maintained in the PRC Renminbi (“RMB”) and the accounts of the US parent company are maintained in the US Dollar (“USD”). The accounts of the PRC subsidiaries were translated into USD in accordance with the provisions of FASB ASC Topic 830, Foreign Currency Matters, with the RMB as the functional currency for the PRC subsidiaries. According to ASC 830, all assets and liabilities were translated at the exchange rate on the balance sheet date; stockholders’ equity is translated at historical rates; and statement of income items are translated at the weighted average exchange rate for the period. The resulting translation adjustments are reported under other comprehensive income in accordance with FASB ASC Topic 220, Comprehensive Income, which establishes standards for reporting and displaying comprehensive income and its components in a financial statement that is displayed with the same prominence as other financial statements. Total comprehensive income is defined as all changes in stockholders’ equity during a period, other than those resulting from investments by and distributions to stockholders (i.e. issuance of equity securities and dividends).Generally, for the Company, total comprehensive income equals net income plus or minus adjustments for currency translation. The gains and losses resulting from the translations of foreign currency transactions and balances are reflected in the statements of income. The total comprehensive income represents the activity for a period net of related tax and was a gain of $3,467,289 and a gain of $127,000 for the three month periods ended September 30, 2010 and 2009, respectively. Accumulated other comprehensive income related to the foreign currency translation in the consolidated statement of shareholders’ equity amounted to $15,657,848 and $12,190,559 as of September 30, 2010 and June 30, 2010, respectively.The balance sheet amounts with the exception of equity at September 30, 2010 and June 30, 2010 were translated at RMB 6.6981 to $1.00 USD and at RMB 6.8086 to $1.00 USD, respectively.The average translation rates applied to income and cash flow statement amounts for the three month periods ended September 30, 2010 and 2009 were at RMB 6.7803 to $1.00 USD and RMB 6.8411 to $1.00 USD, respectively. F - 5 Concentration of Risk Certain financial instruments, which subject the Company to concentration of credit risk, consist of cash.The Company maintains cash balances at financial institutions or state owned banks within the PRC, which do not provide for insurance against lost funds.The Company also maintains cash balances at financial institutions which, from time to time, may exceed Federal Deposit Insurance Corporation insured limits for banks located in the US.Balances at financial institutions or state owned banks within the PRC are not insured and amounted to $11,918,407 and $9,959,080 at September 30, 2010 and June 30, 2010, respectively.As of September 30, 2010 and June 30, 2010, the Company did not have deposits in excess of federally insured limits in its US bank.The Company has not experienced any losses with regard to its bank accounts and believes it is not exposed to any risk of loss on its cash in bank accounts. The Company operates in the PRC, which may give rise to significant foreign currency risks from fluctuations and the degree of volatility of foreign exchange rates between the USD and RMB. The Company’s operations are carried out in the PRC.Accordingly, the Company’s business, financial condition and results of operations may be influenced by the political, economic and legal environments in the United States and PRC, and by the general state of the economy in the PRC.The Company’s operations in the PRC are subject to specific considerations and significant risks not typically associated with companies in the US.These include risks associated with, among others, the political, economic and legal environments and foreign currency exchange.The Company’s results may be adversely affected by changes in governmental policies with respect to laws and regulations, anti-inflationary measures, currency conversion and remittance abroad, and rates and methods of taxation, among other things. The Company is susceptible to credit risk on accounts receivable from customers and advances to suppliers.Generally, the Company does not obtain security from its customers or vendors in support of these accounts. Payments of dividends may be subject to some restrictions due to the fact that the operating activities are conducted in subsidiaries residing in the PRC. Fair Value Measurements Effective January 1, 2009, the FASB ASC Topic 825 “Financial Instruments,” requires disclosure about fair value of financial instruments. The FASB ASC Topic 820, Fair Value Measurements and Disclosures, clarifies the definition of fair value for financial reporting, establishes a framework for measuring fair value and requires additional disclosures about the use of fair value measurements. Various inputs are considered when determining the fair value of the Company’s warrant derivative liability and long-term debt.The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in these securities.These inputs are summarized in the three broad levels listed below. · Level 1 – observable market inputs that are unadjusted quoted prices for identical assets or liabilities in active markets. · Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, credit risk, etc.). · Level 3 – significant unobservable inputs (including the Company’s own assumptions in determining the fair value of investments). The carrying value of financial assets and liabilities recorded at fair value is measured on a recurring or nonrecurring basis. Financial assets and liabilities measured on a non-recurring basis are those that are adjusted to fair value when a significant event occurs.The Company had no financial assets or liabilities carried and measured on a nonrecurring basis during the reporting periods. Financial assets and liabilities measured on a recurring basis are those that are adjusted to fair value each time a financial statement is prepared.The Company had a warrant derivative liability carried at fair value on a recurring basis at September 30, 2010. The following are the major categories of assets and liabilities measured at fair value on a recurring basis as reported during the three months ended September 30, 2010, using quoted prices in active markets for identical assets (Level 1); significant other observable inputs (Level 2); and significant unobservable inputs (Level 3).A financial asset or liability’s classification within the hierarchy is determined based on the lowest level input that is significant to the fair value measurement. F - 6 Description Level 1: Quoted Prices in Active Markets for Identical Assets Level 2: Significant Other Observable Inputs Level 3: Significant Unobservable Inputs Total at September 30, 2010 Warrant Derivative Liability $
